                                                                                                                                                                                                                AMENDED
                   Case 21-07028                         Doc 10                Filed 06/03/21 Entered 06/03/21 15:47:01                                                                 Desc Main
                                                                                Document     Page 1 of 12

Fill in this information to identify your case and this filing:

                    Bojan Panic
Debtor 1
                    First Name               Middle Name                 Last Name

Debtor 2
(Spouse, if filing) First Name                 Middle Name                 Last Name


United States Bankruptcy Court for the: Northern District of
Illinois
                                                                                                                                                                                                        Check if this is an
Case number 21-07028                                                                                                                                                                                    amended filing
(if know)



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                              12/15


In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and
case number (if known). Answer every question.


Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
        No. Go to Part 2
        Yes. Where is the property?


                                                                                 What is the property? Check all that apply
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
    1.1 1196 Colfax Avenue                                                         Single-family home
            Street address, if available, or other description                                                                                                  the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building                                             Creditors Who Have Claims Secured by Property:
                                                                                      Condominium or cooperative
                                                                                                                                                                Current value of the                Current value of the
                                                                                      Manufactured or mobile home                                               entire property?                    portion you own?
            Des Plaines IL          60016
                                                                                      Land                                                                      $ 328,572.00                        $ 328,572.00
            City          State     ZIP Code
                                                                                      Investment property
                                                                                                                                                                Describe the nature of your ownership
                                                                                      Timeshare                                                                 interest (such as fee simple, tenancy by the
            Cook County                                                               OtherTownhouse                                                            entireties, or a life estate), if known.

            Country                                                              Who has an interest in the property? Check one                                 Fee simple
                                                                                   Debtor 1 only
                                                                                      Debtor 2 only                                                                  Check if this is community property
                                                                                      Debtor 1 and Debtor 2 only
                                                                                      At least one of the debtors and another
                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:
                                                                                 Legally described as: THE EAST 21.79 FEET OF THE WEST 116.70 FEET OF LOT
                                                                                 20 (as measured perpendicular to the West line) IN COLFAX CROSSING, BEING A
                                                                                 SUBDIVISION OF PART OF SECTION 17, TOWNSHIP 41 NORTH, RANGE 12,
                                                                                 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT
                                                                                 THEREOF RECORDED DECEMBER 16, 2015 AS DOCUMENT NUMBER 15 3504
                                                                                 5049, IN COOK COUNTY, ILLINOIS. P.I.N. 09-17-105-006

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here...........................................................................................................................................➤         $ 328,572.00


Part 2:            Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
            No
            Yes




                                                                                                                                                                                                                page 1 of 5
                                                                                                                                                                                                                   AMENDED
                  Case 21-07028                            Doc 10                Filed 06/03/21 Entered 06/03/21 15:47:01 Desc Main
Debtor 1          Bojan Panic
                 First Name          Middle Name         Last Name
                                                                                  Document     Page 2 of 12       Case number(if known) 21-07028



    3.1 Make:Jeep                                                                 Who has an interest in the property? Check one
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:Grand Cherokee                                                     Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                       Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
           Year:                             2014
                                                                                       Debtor 1 and Debtor 2 only                                                  Current value of the                 Current value of the
           Approximate mileage: 120,000+
                                                                                       At least one of the debtors and another                                     entire property?                     portion you own?
              Other information:
              Condition:Good; June 8, 2017                                            Check if this is community property (see                                     $ 14,000.00                          $ 14,000.00
              Debtor "sold" this vehicle to                                       instructions)
              Zeljko Basalo without notifying
              the secured creditor, Huntington
              bank. Zeljko has possession of
              and has been making all
              payments to Huntington Bank..;

  4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
          Yes

     4.1 Make:Sea-Do                                                              Who has an interest in the property? Check one
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:35KA                                                               Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                       Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
           Year:                              2019
             Other information:                                                        Debtor 1 and Debtor 2 only                                               Current value of the                Current value of the
            Condition:Sr No. YD4044J819.                                               At least one of the debtors and another                                  entire property?                    portion you own?
            The location of this property is                                                                                                                    $ 0.00                              $ 0.00
                                                                                      Check if this is community property (see
            unknown.;
                                                                                  instructions)
     4.2 Make:Yamaha                                                              Who has an interest in the property? Check one
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:YXFR1KL                                                            Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                       Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
           Year:                              2019
              Other information:                                                       Debtor 1 and Debtor 2 only                                               Current value of the                Current value of the
            Condition:Motorcycle. this vehicle                                         At least one of the debtors and another                                  entire property?                    portion you own?
            is in possession of BMS                                                                                                                             $ 0.00                              $ 0.00
                                                                                      Check if this is community property (see
            Automotive 5327 Forest Hills
                                                                                  instructions)
            Court, Loves Park, IL. Creditor
            holding vehicle due to money due
            it.;

     4.3 Make:Sea-Do                                                              Who has an interest in the property? Check one
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:21KC                                                               Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                       Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
           Year:                              2019
             Other information:                                                        Debtor 1 and Debtor 2 only                                               Current value of the                Current value of the
            Condition:Sr. No.                                                          At least one of the debtors and another                                  entire property?                    portion you own?
            YDU33230D919. The location of                                                                                                                       $ 0.00                              $ 0.00
                                                                                      Check if this is community property (see
            this property is unknown.;
                                                                                  instructions)

      Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
  5. you have attached for Part 2. Write that number here...........................................................................................................................................➤             $ 14,000.00



 Part 3:         Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                       Current value of the
                                                                                                                                                                                                   portion you own?
  6. Household goods and furnishings                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
         Examples: Major appliances, furniture, linens, china, kitchenware
              No
              Yes. Describe...
  7. Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                   collections; electronic devices including cell phones, cameras, media players, games

              No
              Yes. Describe...




                                                                                                                                                                                                                   page 2 of 5
                                                                                                                                                                                                                AMENDED
                 Case 21-07028                                Doc 10                 Filed 06/03/21 Entered 06/03/21 15:47:01 Desc Main
Debtor 1         Bojan Panic
                First Name            Middle Name           Last Name
                                                                                      Document     Page 3 of 12       Case number(if known) 21-07028



  8. Collectibles of value
        Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                  stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

             No
             Yes. Describe...
  9. Equipment for sports and hobbies
        Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                  and kayaks; carpentry tools; musical instruments

             No
             Yes. Describe...
  10. Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment
             No
             Yes. Describe...
  11. Clothes
        Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
             No
             Yes. Describe...
  12. Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems
                  gold, silver

             No
             Yes. Describe...
  13. Non-farm animals
        Examples: Dogs, cats, birds, horses

             No
             Yes. Describe...
  14. Any other personal and household items you did not already list, including any health aids you did not list
             No
             Yes. Give specific information...

 15. Add the dollar value of the portion you own for all of your entries from Part 3, including any entries for pages
      you have attached for Part 3. Write that number here...........................................................................................................................................➤             $ 0.00



 Part 4:        Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                        Current value of the
                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
  16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

             No
             Yes..............................................................................................................................................   Cash ...........................    $
  17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses
                  and other similar institutions. If you have multiple accounts with the same institution, list each.

             No
             Yes..................
  18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts

             No
             Yes..................




                                                                                                                                                                                                                 page 3 of 5
                                                                                                                                                  AMENDED
                Case 21-07028                    Doc 10     Filed 06/03/21 Entered 06/03/21 15:47:01 Desc Main
Debtor 1        Bojan Panic
              First Name          Middle Name   Last Name
                                                             Document     Page 4 of 12       Case number(if known) 21-07028



  19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an
       LLC, partnership, and joint venture
           No
           Yes. Give specific information about them...........
  20. Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific information about them..........
  21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

           No
           Yes. List each account separately
  22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                  companies, or others

           No
           Yes.....................
  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
           No
           Yes......................
  24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes......................
  25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable
       for your benefit
           No
         Yes. Give specific information about them...
  26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

           No
           Yes. Give specific information about them...
  27. Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

           No
           Yes. Give specific information about them...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.
  28. Tax refunds owed to you
           No
           Yes. Give specific information about them, including whether you already filed the returns and the tax years...
                                                                                                                 Federal:             $ 0.00
                                                                                                                 State:               $ 0.00
                                                                                                                 Local:               $ 0.00

  29. Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

           No
           Yes. Give specific information....
  30. Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
                 Social Security benefits; unpaid loans you made to someone else

           No
           Yes. Give specific information....


                                                                                                                                                   page 4 of 5
                                                                                                                                                                                                                    AMENDED
                    Case 21-07028                              Doc 10                  Filed 06/03/21 Entered 06/03/21 15:47:01 Desc Main
Debtor 1            Bojan Panic
                  First Name            Middle Name           Last Name
                                                                                        Document     Page 5 of 12       Case number(if known) 21-07028



  31. Interests in insurance policies
               No
               Yes. Name the insurance company of each policy and list its value....
  32. Any interest in property that is due you from someone who has died
               No
               Yes. Give specific information....
  33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
               No
               Yes. Give specific information....

          Claim against ILG International Logistics, Claim against Jidd Motors, Claim against Illinois Farmers Insurance                                                                              $ 90,000.00
  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off
          claims
               No
               Yes. Give specific information....
  35. Any financial assets you did not already list
               No
               Yes. Give specific information...

 36. Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for pages
       you have attached for Part 4. Write that number here...........................................................................................................................................➤            $ 90,000.00


 Part 5:          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

  37. Do you own or have any legal or equitable interest in any business-related property?
               No. Go to Part 6.
               Yes. Go to line 38.


                    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
 Part 6:            If you own or have an interest in farmland, list it in Part 1.

  46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
               No. Go to Part 7.
               Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above
  53. Do you have other property of any kind you did not already list?
          Examples: Season tickets, country club membership

               No
               Yes. Give specific
              information...

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                      ................................................➤
                                                                                                                                                                                                                      $ 0.00

 Part 8:          List the Totals of Each Part of this Form
  55. Part 1: Total real estate, line 2............................................................................................................................➤
                                                                                                                                                                                                                  $ 328,572.00
  56. Part 2: Total vehicles, line 5                                                                                           $ 14,000.00
  57. Part 3: Total personal and household items, line 15                                                                      $ 0.00
  58. Part 4: Total financial assets, line 36                                                                                  $ 90,000.00
  59. Part 5: Total business-related property, line 45                                                                         $ 0.00
  60. Part 6: Total farm- and fishing-related property, line 52                                                                $ 0.00
  61. Part 7: Total other property not listed, line 54                                                                    + $      0.00

  62. Total personal property. Add lines 56 through 61 ...................                                                      $ 104,000.00                         Copy personal property total➤        +$
                                                                                                                                                                                                               104,000.00
  63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                                                        $ 432,572.00




                                                                                                                                                                                                                     page 5 of 5
                                                                                                                                                                                         AMENDED
                   Case 21-07028                           Doc 10       Filed 06/03/21 Entered 06/03/21 15:47:01                                              Desc Main
                                                                         Document     Page 6 of 12
  Fill in this information to identify your case:

                     Bojan Panic
  Debtor 1
                     First Name              Middle Name         Last Name

  Debtor 2
  (Spouse, if filing) First Name               Middle Name          Last Name


  United States Bankruptcy Court for the: Northern District of Illinois

  Case number        21-07028
  (if know)                                                                                                                                                                    Check if this is an
                                                                                                                                                                               amended filing



Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                        12/15


  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
  more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your
  name and case number (if known).

 1. Do any creditors have claims secured by your property?
       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.



  Part 1:         List All Secured Claims

  2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If      Column A               Column B               Column C
     more than one creditor has a particular claim, list the other creditors in Part 2. As much as possible, list the claims in   Amount of claim        Value of collateral    Unsecured
     alphabetical order according to the creditor’s name.                                                                         Do not deduct the      that supports this     portion If any
                                                                                                                                  value of collateral.   claim
 2.1                                                                            Describe the property that secures the claim: $ 25,000.00                $ 328,572.00           $ 0.00


          Evergreen Bank
                                                                              1196 Colfax Avenue, Des Plaines, IL 60016 - $328,572.00
          Creditor’s Name
          1515 W. 22nd Street
          Number       Street
                                                                             As of the date you file, the claim is: Check all that
          Suite 100 W                                                        apply.
                                                                                Contingent
          Oak Brook IL            60523
                                                                                Unliquidated
          City         State      ZIP Code
                                                                                Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                    Nature of lien. Check all that apply.
                 Debtor 2 only                                                  An agreement you made (such as mortgage or
                                                                                secured car loan)
                 Debtor 1 and Debtor 2 only
                                                                                Statutory lien (such as tax lien, mechanic’s lien)
                 At least one of the debtors and another
                                                                                Judgment lien from a lawsuit
                 Check if this claim relates to a community                     Other (including a right to offset)
                 debt
                                                                             Last 4 digits of account number
          Date debt was incurred




Official Form 106D                                                Schedule D: Creditors Who Have Claims Secured by Property                                                              page 1 of 4
                 Bojan Panic                                                                                                                            AMENDED
Debtor             Case 21-07028
                First Name         Middle Name      Doc 10
                                                 Last Name       Filed 06/03/21 Entered 06/03/21 15:47:01         Desc21-07028
                                                                                                  Case number(if known) Main
                                                                  Document     Page 7 of 12
 2.2                                                                   Describe the property that secures the claim: $ 135,643.94   $ 0.00        $ 135,643.94


         Hitachi Capital America Corporation
                                                                     - $0.00
         Creditor’s Name
         800 Connecticut Avenue
         Number         Street
                                                                    As of the date you file, the claim is: Check all that
         4th Floor North                                            apply.
                                                                       Contingent
         Norwalk CT              06854-1631
                                                                       Unliquidated
         City        State       ZIP Code
                                                                       Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                            Nature of lien. Check all that apply.
                Debtor 2 only                                          An agreement you made (such as mortgage or
                                                                       secured car loan)
                Debtor 1 and Debtor 2 only
                                                                       Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                       Judgment lien from a lawsuit
                Check if this claim relates to a community             Other (including a right to offset)
                debt
                                                                    Last 4 digits of account number
         Date debt was incurred

 2.3                                                                   Describe the property that secures the claim: $ Unknown      $ 14,000.00   $ Unknown


         Huntington Bank
                                                                     2014 Jeep Grand Cherokee - $14,000.00
         Creditor’s Name
         17 S. High Street
         Number         Street
                                                                    As of the date you file, the claim is: Check all that
         Columbus OH              43216                             apply.
         City           State     ZIP Code                             Contingent
         Who owes the debt? Check one.                                 Unliquidated
           Debtor 1 only                                               Disputed
                Debtor 2 only
                Debtor 1 and Debtor 2 only                          Nature of lien. Check all that apply.
                At least one of the debtors and another                An agreement you made (such as mortgage or
                                                                       secured car loan)
                Check if this claim relates to a community             Statutory lien (such as tax lien, mechanic’s lien)
                debt                                                   Judgment lien from a lawsuit
                                                                       Other (including a right to offset)
         Date debt was incurred
                                                                    Last 4 digits of account number

 2.4                                                                   Describe the property that secures the claim: $ 15,537.00    $ 0.00        $ 15,537.00


         Roadrunner Financial
                                                                     2019 Sea-Do 21KC - $0.00
         Creditor’s Name
         116 W. 32nd Street
         Number         Street
                                                                    As of the date you file, the claim is: Check all that
         9th Floor                                                  apply.
                                                                       Contingent
         New York NY              10001
                                                                       Unliquidated
         City          State      ZIP Code
                                                                       Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                            Nature of lien. Check all that apply.
                Debtor 2 only                                          An agreement you made (such as mortgage or
                                                                       secured car loan)
                Debtor 1 and Debtor 2 only
                                                                       Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                       Judgment lien from a lawsuit
                Check if this claim relates to a community             Other (including a right to offset)
                debt
                                                                    Last 4 digits of account number
         Date debt was incurred




Official Form 106D                                           Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 4
                 Bojan Panic                                                                                                                            AMENDED
Debtor             Case 21-07028
                First Name         Middle Name      Doc 10
                                                 Last Name       Filed 06/03/21 Entered 06/03/21 15:47:01         Desc21-07028
                                                                                                  Case number(if known) Main
                                                                  Document     Page 8 of 12
 2.5                                                                   Describe the property that secures the claim: $ 9,462.00          $ 0.00   $ 9,462.00


         Roadrunner Financial
                                                                     2019 Sea-Do 35KA - $0.00
         Creditor’s Name
         116 W. 32nd Street
         Number         Street
                                                                    As of the date you file, the claim is: Check all that
         9th Floor                                                  apply.
                                                                       Contingent
         New York NY              10001
                                                                       Unliquidated
         City          State      ZIP Code
                                                                       Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                            Nature of lien. Check all that apply.
                Debtor 2 only                                          An agreement you made (such as mortgage or
                                                                       secured car loan)
                Debtor 1 and Debtor 2 only
                                                                       Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                       Judgment lien from a lawsuit
                Check if this claim relates to a community             Other (including a right to offset)
                debt
                                                                    Last 4 digits of account number
         Date debt was incurred

 2.6                                                                   Describe the property that secures the claim: $ 135,379.96        $ 0.00   $ 135,379.96


         Transportation Alliance Bank
                                                                     2019 International LT625 Tractor. VIN: 3HSDZAPR6KN5KN369206 -
                                                                     $0.00 Debtor has reason to believe this vehicle is being held in lieu of
         Creditor’s Name
                                                                     paid repair bill at Prime Express, Inc., 4547 W. 137th Street,
         4185 Harrison Boulevard                                     Crestwood, IL 60445
         Number         Street
                                                                    As of the date you file, the claim is: Check all that
         Ogden UT              84403                                apply.
         City       State      ZIP Code                                Contingent
         Who owes the debt? Check one.                                 Unliquidated
           Debtor 1 only                                               Disputed
                Debtor 2 only
                Debtor 1 and Debtor 2 only                          Nature of lien. Check all that apply.
                                                                       An agreement you made (such as mortgage or
                At least one of the debtors and another
                                                                       secured car loan)
                Check if this claim relates to a community             Statutory lien (such as tax lien, mechanic’s lien)
                debt                                                   Judgment lien from a lawsuit
                                                                       Other (including a right to offset)
         Date debt was incurred 08/21/2018
                                                                    Last 4 digits of account number

 2.7                                                                   Describe the property that secures the claim: $ 14,781.00         $ 0.00   $ 14,781.00


         Yamaha Motor Finance Company
                                                                     2019 Yamaha YXFR1KL - $0.00 Debtor has reason to believe this
                                                                     vehicle is held by BMS Automotive, in Loves Park, IL, for unpaid repair
         Creditor’s Name
                                                                     bill.
         6555 Katella Avenue
         Number         Street
                                                                    As of the date you file, the claim is: Check all that
         Cypress CA              90630                              apply.
         City        State       ZIP Code                              Contingent
         Who owes the debt? Check one.                                 Unliquidated
           Debtor 1 only                                               Disputed
                Debtor 2 only
                Debtor 1 and Debtor 2 only                          Nature of lien. Check all that apply.
                                                                       An agreement you made (such as mortgage or
                At least one of the debtors and another
                                                                       secured car loan)
                Check if this claim relates to a community             Statutory lien (such as tax lien, mechanic’s lien)
                debt                                                   Judgment lien from a lawsuit
                                                                       Other (including a right to offset)
         Date debt was incurred
                                                                    Last 4 digits of account number




Official Form 106D                                           Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 4
                 Bojan Panic                                                                                                                                                  AMENDED
Debtor             Case 21-07028
                First Name         Middle Name      Doc 10
                                                 Last Name        Filed 06/03/21 Entered 06/03/21 15:47:01         Desc21-07028
                                                                                                   Case number(if known) Main
                                                                   Document     Page 9 of 12
 2.8                                                                    Describe the property that secures the claim: $ 268,540.87             $ 328,572.00          $ 0.00


                                                                      1196 Colfax Avenue, Des Plaines, IL 60016 - $328,572.00
         Creditor’s Name
         700 Kansas Lane
         Number         Street
                                                                     As of the date you file, the claim is: Check all that
         LA4-6633                                                    apply.
                                                                        Contingent
         Monroe LA           71203
                                                                        Unliquidated
         City        State   ZIP Code
                                                                        Disputed
         Who owes the debt? Check one.
           Debtor 1 only                                             Nature of lien. Check all that apply.
                Debtor 2 only                                           An agreement you made (such as mortgage or
                                                                        secured car loan)
                Debtor 1 and Debtor 2 only
                                                                        Statutory lien (such as tax lien, mechanic’s lien)
                At least one of the debtors and another
                                                                        Judgment lien from a lawsuit
                Check if this claim relates to a community              Other (including a right to offset)
                debt
                                                                     Last 4 digits of account number
         Date debt was incurred

                  Add the dollar value of your entries in Column A on this page. Write that number here:
                                                                                                                        $ 604,344.77



  Part 2:        List Others to Be Notified for a Debt That You Already Listed

   Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying to collect from
   you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that
   you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.

         Samuel J. Tallman                                                         On which line in Part 1 did you enter the creditor? 2.2
         Creditor’s Name                                                           Last 4 digits of account number 36288
         Clark Hill PC
         Number         Street
         130 E. Randolph St. Ste 3900


         Chicago IL              60601
         City        State       ZIP Code

         Weltman weinberg & Reis Co. LPA                                           On which line in Part 1 did you enter the creditor? 2.6
         Creditor’s Name                                                           Last 4 digits of account number
         180 N. La Salle , Suite 2400
         Number         Street
         Chicago IL              60601
         City        State       ZIP Code




Official Form 106D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                        page 4 of 4
                                                                                                       AMENDED
  Case 21-07028           Doc 10     Filed 06/03/21 Entered 06/03/21 15:47:01              Desc Main
                                     Document      Page 10 of 12

700 Kansas Lane                                      BMW Financial Services
LA4-6633                                             Regional Service Center
Monroe, LA 71203                                     5515 Park Center Circle
                                                     Dublin , OH 43016-0306
950 Forrer Blvd.
Dayton, OH 45420                                     Bojan Panic
                                                     1196 Colfax
PO Box 1269                                          Des Plaines, IL 60016
Greenville, SC 29602
                                                     Capital One
150 Corporate Blvd.                                  Bankruptcy Dept., PO Box 5155
Norfolk, VA 23502                                    Norcross, GA 30091

Bankruptcy Department                                Capital One Bank USA
Orlando, FL 32896-5064                               PO Box 31293
                                                     Salt Lake City, UT 84131
PO Box 1269
Greenville, SC 29602                                 Citibank MasterCard
                                                     P.O. Box 6000
Adam J. Feldman                                      The Lakes, NV 98163-6000
411 Hempstead Turnpike
West Hempstead, NY 11552                             Comenity Bank
                                                     4590 E. Broad St.
Ally                                                 Columbus, OH 43213
P.O. Box 380901
Bloomington, MN 55438                                Credit Control LLC
                                                     5757 Phantom Drive
Apple Card/Goldman Sachs USA                         Suite 330
One Apple Park Way                                   Hazelwood, MO 63042-2429
Cupertino, CA 95014
                                                     D&A Services
Ariel Bouskila                                       1400 E. Touhy Avenue
80 Broad Street                                      Suite G2
Suite 3303                                           Des Plaines, IL 60018
New York, NJ 10004
                                                     Digital Federal Credit Union
Asset Recovery Solutions, LLC                        13650 Heritage Parkway
2200 E Devon Ave., Suite 200                         Fort Worth, TX 76177
Des Plaines, IL 60018-4501
                                                     Dore & Rothschild
Bank of America                                      16 Monterey Drive
P.O. Box 21848, Greensboro, N.C. 27420-1             Vernon Hills, IL 60061

Bank of America                                      Evergreen Bank
P.O. Box 15184                                       1515 W. 22nd Street
Wilmington, DE 19850-5184                            Suite 100 W
                                                     Oak Brook, IL 60523
Bleecker Brodey & Andrews
9247 N. Meridian St.                                 First national Bank of Omaha
Indianapolis, IN 46260                               Encore Services, P.O. Box 3330
                                                     Olathe, KS 66063
Blitt & Gaines, PC
775 Corporate Woods Parkway                          Fox Capital Group, Inc.
Vernon Hills, IL 60061                               1979 Marcus Avenue
                                                     Suite 210
BMO Harris Bank                                      New Hyde Park, NY 11042
111 W. Monroe
Chicago, IL 60603                                    Hitachi Capital America Corporation
                                                     800 Connecticut Avenue
BMS Automotive                                       4th Floor North
5327 Forest Hills Court                              Norwalk, CT 06854-1631
Loves Park, IL 61111
                                                                                                    AMENDED
  Case 21-07028           Doc 10    Filed 06/03/21 Entered 06/03/21 15:47:01            Desc Main
                                    Document      Page 11 of 12

Huntington Bank                                     Michael Dimand
17 S. High Street                                   125 E. Lake Street
Columbus, OH 43216                                  Suite 206
                                                    Bloomingdale, IL 60108
James K. Haney
125 S. Wacker Dr.                                   Midland Credit Management
Suite 300                                           Los Angeles, CA 90084-8870
Chicago, IL 60606
                                                    Midland Funding, Management
James M. Philbrick                                  PO Box 60578
53 W. Jackson Boulevard                             Los Angeles, CA 90060
Suite 1025
Chicago, IL 60604                                   Millennium Logistics Inc
                                                    1196 Colfax Avenue
Jared - Galleria                                    Des Plaines, IL 60016
15220 NW Greenbrier Street
Beaverton, OR 97006                                 Millennium Logistics Inc.
                                                    1196 colfax Avenue
Jidd Motors                                         Des Plaines, IL 60016
1313 Rand Road
Des Plaines, IL 60016                               Pentagon Federal Credit Union
                                                    2930 Eisenhower Avenue
Joe Lieberman                                       Alexandria, VA 22314
124 Grove Avenue
POB 356                                             PNC
Cedarhurst, NY 11516                                2401 International
                                                    Madison, WI 53704
Kohn Law Firm SC
735 N. Water Street                                 Portfolio Recovery
Suite 1300                                          120 Corporate Blvd., Ste. 100
Milwaukee, WI 53202                                 Norfolk, VA 23502

Last Chance Funding Inc.                            Portfolio Recovery Associates
411 Hempstead Turnpike                              120 Corporate Blvd., Ste. 100
West Hempstead, NY 11552                            Norfolk, VA 23502

LVNV Funding LLC                                    Radius Global Solutions
PO Box 3352                                         PO Box 390846
Glen Ellyn, IL 60137                                Minneapolis, MN 55439

Master Group Inc.                                   Ristic Trucking Incorporated
1196 Colfax Avenue                                  1196 Colfax Avenue
Des Plaines, IL 60016                               Des Plaines, IL 60016

MCA Fund Advance Inc.                               Roadrunner Account Services
1275 51st Street                                    PO Box 167888
Brooklyn, New York, NY                              Irving, TX 75016

MCA Fund Advance, Inc                               Roadrunner Financial
1275 51st Street                                    116 W. 32nd Street
Brooklyn, New York, NY                              9th Floor
                                                    New York, NY 10001
Mercantile Adjustment Bureau, LLC
PO Box 9016                                         Rogers & Hollands Jewelers
165 Lawrence Bell Dr. Suite 100                     P.O. Box 879
Williamsville, NY 14231-9016                        Matteson, IL 60443

Mercantile Adjustment Bureau, LLC                   RR Freight Inc., d/b/a RR Freight
PO Box 9016                                         1196 Colfax Avenue
165 Lawrence Bell Dr., Suite 100                    Des Plaines, IL 60016
Williamsville, NY 14231-9016
                                                                                           AMENDED
  Case 21-07028            Doc 10   Filed 06/03/21 Entered 06/03/21 15:47:01   Desc Main
                                    Document      Page 12 of 12

Samuel J. Tallman
Clark Hill PC
130 E. Randolph St. Ste 3900
Chicago, IL 60601

Samuel talman
130 E. Randolph Street
Suite 3900
Chicago, IL 60601

Strategic Resources Alternatives
PO Box 150
Claysburg, PA 16625

Suntrust bank
PO Box 980
Newport News, VA 23607

The Bureaus Inc
1717 Central Street
Evanston, IL 60204

The Feldman Law Firm
411 Hempstead Turnpike
West Hempstead, NY 11552

Transportation Alliance Bank
4185 Harrison Boulevard
Ogden, UT 84403

Transportation Alliance Bank, Inc
4185 Harrison Boulevard
Ogden, UT 84403

Truist Bank
214 N. Tryon Street
Charlotte, NC

United Cargo
1196 Colfax Avenue
Des Plaines, IL 60016

US Bank
PO Box 108
Saint Louis, MO 63166

Wells Fargo
P.O. Box 10368
Des Moines, IA 50306-0368

Weltman weinberg & Reis Co. LPA
180 N. La Salle , Suite 2400
Chicago, IL 60601

Yamaha Motor Finance Company
6555 Katella Avenue
Cypress, CA 90630
